Citation Nr: 0733504	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-26 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the RO 
in Milwaukee, Wisconsin, which granted service connection for 
PTSD and assigned a 30 percent disability rating.  

The veteran requested a hearing before the Board in his 
August 2005 VA Form 9.  He withdrew that request in a 
statement submitted later in August 2005.  The Board will 
proceed to consider the claim.  See 38 C.F.R. § 20.1304.  


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
mild symptoms, and do not include flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, weekly 
panic attacks, difficulty in understanding complex commands, 
impaired judgment, memory, or abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The April 2003 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in a June 2003 decision of the 
RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006).  
Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a) was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
November 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Increased Ratings

The veteran contends that he is entitled to an initial rating 
in excess of 30 for his PTSD.  For the reasons that follow, 
the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his PTSD, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code (DC) 9411.  The regulations establish a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms. However, the use of the 
term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126 
(2007).

The General Rating Formula for Mental Disorders provides for 
pertinent percentage ratings as follows:

A 30 percent disability rating requires evidence of the 
following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 30 percent rating.

The veteran has received consistent GAF scores.  At his 
initial June 2003 PTSD VA examination, the examiner assigned 
a GAF score of 60.  He also received a 60 at his November 
2005 VA examination.  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy, or theft within the household, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  Scores 
ranging from 51 to 60 reflect more moderate symptoms, such as 
flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends, conflicts with peers 
or co-workers.  Id.  The veteran's GAF scores, then, reflect 
borderline moderate symptoms.

At his June 2003 VA examination, the veteran reported 
nightmares, anxiety, and social isolation.  He stated that he 
was always nervous and depressed.  The veteran's thinking 
seemed quick, clear and coherent, and he answered all 
questions in a relevant and logical manner.  He denied 
problems with cognitive processes, including attention, 
concentration, problem solving or memory (other than age 
related, short-term problems).  He denied problems with 
confusion, disorientation or hallucinations, and none were 
evident during the interview.  He denied irritability or 
anger problems.  He denied suicidal or homicidal ideation.  
The veteran's judgment was good except with regard to 
alcohol.  His insight seemed fair.  Affect was stable and 
appropriate in content.  The examiner concluded that his PTSD 
symptoms were mild.  The GAF score indicating moderate 
impairment appears to include his alcohol dependence, which 
was characterized as severe.

At his November 2005 VA examination, similar results were 
reported.  He was noncompliant with his medication.  There 
are continued reports of nightmares and difficulty sleeping.  
On examination, the veteran was fully cooperative with the 
process.  His overall cognitive functioning appeared to be 
intact.  The veteran had poor insight into his drinking 
problem.  His mood appeared to be cheerful and his affect 
bright.  He reported adequate energy, continued interest in 
activities.  With specific regard to his occupational 
adaptability, it was noted that he had not missed a day of 
work since starting his job in May 2005.  It was noted that 
he had been extremely reliable and he was of the belief that 
his productivity was excellent.  It was reported that he was 
able to work faster and better than many of his coworkers.   
He related he had no problems with his coworkers or 
supervisors.  The examiner concluded that the PTSD symptoms 
were mild and had not changed since the veteran's June 2003 
VA examination. 

The veteran has been married to the same woman for over 
thirty years.  The veteran's wife submitted a May 2003 
statement in which she described his symptoms as depression, 
lack of appetite, sleeping a lot, sits in the dark watching 
television, some verbal abuse, and a history of some physical 
abuse, mostly shoving.  She reported that the veteran did not 
show interest in their sons' activities while they were 
young.  She also stated that the veteran drinks constantly, 
is always tired and has the shakes.  

The veteran's VA treatment records do not reveal significant 
PTSD symptomatology.  The veteran did complain of nightmares 
during sessions, most appear to be concerned primarily with 
the veteran's alcohol abuse.  The veteran appears to have 
stopped drinking for a period in 2005.  The veteran's former 
employers submitted statements that the veteran had been 
terminated for drinking on the job.  There is no indication 
that PTSD symptoms had any impact on his employment.  The 
veteran has claimed service connection for his alcoholism as 
secondary to his PTSD; however, the RO denied this claim in 
December 2005 as the veteran's alcoholism appears to have 
predated the manifestation of his PTSD.  No appeal of that 
decision was initiated.

In light of the foregoing, the Board finds that the veteran's 
PTSD is manifested by mild symptoms.  The veteran's symptoms 
do not include flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, weekly panic attacks, 
difficulty in understanding complex commands, impaired 
judgment, memory, or abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran's PTSD appears to have some impact on his family, but 
he continues maintain his relationships despite his PTSD.  
His lost employment is due to his alcoholism.  The Board 
concludes that the criteria for a rating in excess of 30 
percent have not been met.  See 38 C.F.R. § 4.130, DC 9411, 
supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


